CLEMENS, Judge.
Defendant-surety appeals from the forfeiture of its $2,500 bond. The surety gave the bond to secure Gordon Rush’s presence in the St. Louis Court for Criminal Causes to answer a charge of illegally possessing narcotic drugs. Rush failed to appear when required. In due time the forfeiture and this appeal followed.
Defendant-surety contends Rush failed to appear here because he was in custody in Minnesota on a Federal bank robbery charge of which he was later convicted and imprisoned. Defendant-surety’s only Point Relied On: “May the State upon being appraised the defendant is in Federal custody proceed to obtain judgment for bond forfeiture without taking any affirmative actions to bring the man back to stand trial.” This abstract question fails to state briefly and concisely what action of the court is erroneous and hence preserves nothing for review (Rule 84.04(d), V.A. M.R.) and the appeal will be dismissed, Rule 84.08. The holding in State v. Jones, 491 S.W.2d 241 (Mo. 1973) upholding a similar bond forfeiture shows that dismissing the appeal is not a denial of justice.
Appeal dismissed.
WEIER, Acting C. J., and McMILLIAN, J., concur.